Citation Nr: 0308818	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  02-11 033	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
duodenal ulcer.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a hernia.

(The issue of entitlement to service connection for a mental 
disorder, claimed as chronic anxiety disorder, will be 
addressed in the Remand portion of this decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from March 27, 1967, to 
September 12, 1967.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an August 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.  The 
Board observes that in April 2003, the veteran filed a motion 
to advance his appeals on the Board's docket.  This request 
was granted in May 2003.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  An unappealed July 1990 rating decision denied the 
veteran's claims for entitlement to service connection for a 
duodenal ulcer and a hernia.

3.  Evidence associated with the claims file subsequent to 
the July 1990 rating decision is either cumulative or 
redundant of evidence previously of record, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.



CONCLUSIONS OF LAW

1.  The July 1990 rating decision that denied entitlement to 
service connection for a duodenal ulcer and for a hernia is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2002).

2.  Evidence received since the July 1990 rating decision is 
new, but not material, and so the requirements to reopen the 
claims for entitlement to service connection for a duodenal 
ulcer and a hernia have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board is satisfied that the RO has met its 
required duties under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 
2000).  See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board observes that there is a current 
difference of opinion as to whether the VCAA applies to 
requests to reopen claims based upon the submission of new 
and material evidence.  In the instant case, however, the 
Board finds that the applicable provisions of the VCAA have 
been met nonetheless.  The Board finds that the RO met its 
duties to notify in this case.  The veteran was provided 
adequate notice as to the evidence necessary to substantiate 
his claims, as well as the applicable laws and regulations, 
as indicated in the August 2000 rating decision, the November 
2001 statement of the case, the March 2002 supplemental 
statement of the case, and in letters from the RO.  The RO 
also attempted to inform the veteran of which evidence he was 
to provide to VA and which evidence the RO would attempt to 
obtain on his behalf, as noted in correspondence dated in 
September 2001.  Further, the Board finds that the RO met its 
duty to assist by making satisfactory efforts to ensure that 
all relevant evidence was associated with the claims file, 
noting that it contains the veteran's service medical 
records, private treatment records, VA treatment records, and 
additional documentation sent in by the veteran and his 
representative.  The veteran was also given the opportunity 
to testify at a hearing on appeal, which was held in April 
2003.  The Board acknowledges that the veteran did not 
receive a VA examination, but also notes that current 
disability is not at issue in this case, and therefore deems 
a new VA examination to be unnecessary.  Further, even if 
current disability were at issue, the Board notes that the 
evidence of record already reflects the present state of the 
veteran's disorders.  Cf. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The veteran filed his original claim for entitlement to 
service connection for a duodenal ulcer upon leaving active 
service in September 1967.  In an October 1967 rating 
decision, the claim was denied on its merits, based upon a 
determination that the veteran's duodenal ulcer preexisted 
service and was not aggravated during service.  The veteran 
then filed a request to reopen his claim for service 
connection for a duodenal ulcer and for entitlement to 
service connection for a hernia in May 1990.  In a June 1990 
rating decision, the RO denied both claims on their merits, 
and found that a hernia disorder was not shown during 
service.  The veteran then submitted additional evidence in 
June 1990, and the claims were again denied on the merits in 
a July l990 rating decision.  This unappealed July 1990 
rating decision subsequently became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  In May 2000, the veteran filed a 
request to reopen the claims again, which the RO declined for 
a lack of material evidence in August 2000.  The veteran 
subsequently disagreed with that decision and timely appealed 
it to the Board.    

Although the RO has declined to reopened the veteran's 
claims, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
either of the claims.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider an underlying claim 
on its merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted that bears directly and substantially 
upon the specific matter under consideration, that is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

The Board finds that evidence submitted by the veteran 
subsequent to the July 1990 rating decision is new, but not 
material.  In support of the veteran's latest request to 
reopen these claims, the following evidence was associated 
with the claims folder: a September 1967 physical profile 
report from the service department noting the existence of a 
duodenal ulcer, duplicate treatment records from Cibola 
General Hospital (previously considered by the RO), records 
concerning current VA treatment dated from April 2000 to 
February 2003, medical treatise information, written 
statements and argument from the veteran and his 
representative, and February 2002 and April 2003 hearing 
testimony from the veteran and his spouse.    The Board notes 
that at least some of this evidence was not available at the 
time of the prior denial in this matter, and as such 
considers that evidence to be new.  The Board, however, does 
not consider any of this newly submitted evidence to be 
material to the veteran's claims.  The new evidence that has 
been submitted is merely cumulative and redundant of evidence 
already on record at the time of prior decisions in this 
matter, and so it may not be considered material to these 
claims.  Accordingly, the Board finds that none of this new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims, 
and as such, these claims will not be reopened.  See 
38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.156(a).
 
Specifically, the Board observes that the September 1967 
service department report of a duodenal ulcer at that time is 
new (in that this report was apparently not considered 
previously), but not material to the claim for service 
connection for a duodenal ulcer that was found to have 
existed prior to service and not aggravated during service.  
The Board notes that at the time of prior denials, there was 
already evidence of the existence of a duodenal ulcer during 
service, as contained in the service medical records; this 
evidence is no different and is therefore found to be 
cumulative.  

Old treatment records from Cibola General Hospital, as 
recently submitted by the veteran, are noted to be copies of 
records contained in the claims folder at the time of prior 
determinations.  As such, these records are not new, and only 
constitute duplicative evidence.

Current VA treatment records for both disorders are new, but 
are not material to the pending claims, as there was already 
evidence of record in confirmation of the veteran's current 
disorders, considered in prior determinations.  Accordingly, 
these records are only cumulative.  

Medical treatise information supplied by the veteran in 
relation to his current disorders is new evidence, but is not 
material to his claims, as current disability is not at issue 
for either claim. 

Lastly, the Board finds that the statements and argument from 
the veteran and his representative, as well as the testimony 
from the veteran and his spouse in February 2002 and April 
2003 is chronologically new evidence, but is basically the 
same as the prior contentions made by the veteran and 
considered by the RO in prior determinations.  This evidence, 
therefore, is also cumulative and not material.  

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against a finding of 
new and material evidence in support of either of these 
claims, the evidence is not in equipoise, and there is no 
basis to apply it.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

New, but not material, evidence having been submitted, the 
request to reopen the claim for entitlement to service 
connection for a duodenal ulcer is denied.

New, but not material, evidence having been submitted, the 
request to reopen the claim for entitlement to service 
connection for a hernia is denied.


REMAND

The veteran has also filed a claim for service connection for 
a mental disorder, claimed as chronic anxiety disorder.  This 
claim was denied by the RO in an April 2002 rating decision, 
which determined that although there was evidence of a 
current mental disorder, there was no evidence of the 
existence of the problem during service, and no evidence 
relating the current disorder to service.  The Board 
observes, however, that the claims folder contains a February 
2002 statement from a VA social worker opining that the 
veteran's mental problem is related to his active service.  
It is unclear, however, as to whether this individual based 
her opinion on a review of all of the relevant evidence of 
record, as opposed to only a history provided by the veteran.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary in this case.  
Accordingly, the matter is REMANDED for the following action:

Make arrangements with the 
appropriate VA medical facility for 
the veteran to be afforded a 
psychiatric examination to determine 
the nature and etiology of any 
current mental disorder.  In the 
written report, the examiner is 
asked to opine as to whether it is 
as least as likely as not that any 
currently diagnosed mental disorder, 
to include chronic anxiety disorder, 
is related to or the result of the 
veteran's active service.  Please 
send the claims folder to the 
examiner for review in conjunction 
with the examination.
 
When the requested development has been completed, the case 
should again be reviewed by the RO on the basis of this 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.





	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



